Citation Nr: 0315850	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.   
 
2.  Entitlement to a higher (compensable) rating for hearing 
loss of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served with the Marine Corps from October 1978 to 
September 1982 and he served with the Army from November 1986 
to September 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 RO rating decision 
which granted service connection and a noncompensable rating 
for hearing loss of the left ear (the veteran appealed for a 
higher rating), and which denied service connection for 
hearing loss of the right ear.  

In a July 1997 decision, the Board denied these claims.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a January 2001 decision, the 
Court vacated the Board's decision and remanded the case to 
the Board for further action.  Thereafter, the case was 
returned to the Board, and the Board developed additional 
evidence.

The present Board decision addresses the issue of service 
connection for hearing loss of the right ear.  The issue of a 
higher (compensable) rating for hearing loss of the left ear, 
as well as some other issues, are the subject of the remand 
at the end of the decision.  


FINDING OF FACT

The veteran's current right ear hearing loss began during his 
active service.  


CONCLUSION OF LAW

Hearing loss of the right ear was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
October 1978 to September 1982; and his military occupational 
specialty (MOS) was that of a track vehicle repairman.  He 
also served in the Army from November 1986 to September 1992; 
and his MOS was that of an engineer tracked vehicle crewman.  

His service medical records for his first period of service 
from October 1978 to September 1982 do not refer to any 
complaints, findings, or diagnoses of right ear hearing loss.  
The veteran was noted to have defective hearing in his left 
ear on occasions.  A February 1978 enlistment examination for 
the Marine Corps revealed pure tone thresholds of 15, 20, 10, 
and 15 decibels in the right ear at 500, 1000, 2000, and 4000 
Hz.  The examiner opined that the veteran had defective 
hearing of the left ear; and he was given an H2 profile.  On 
an associated medical history form, the veteran did not 
report a history of hearing loss.  The veteran underwent 
audiometric testing in November 1981.  As to the right ear, 
pure tone thresholds were 15, 15, 15, 10, and 5 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz.  In September 
1982, the veteran underwent an examination for Marine Corps 
discharge purposes.  Audiometric testing revealed pure tone 
thresholds of 15, 10, 10, 5, and 10 decibels in the right ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  The veteran's 
December 1982 Army Reserve enlistment examination report 
reveals that he had pure tone thresholds of 5, 20, 15, 10, 
and 10 decibels in the right ear at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz.  It was noted, at that time, that he had 
defective hearing of the left ear and he was given an H2 
profile.  There was no reference to hearing loss in the right 
ear.  On an associated medical history form, the veteran did 
not report a history of hearing loss.  

The service medical records for the veteran's second period 
of active service from November 1986 to September 1992 
include some references to both right and left ear hearing 
loss.  In June 1986, the veteran underwent an audiological 
evaluation, during which he reported a history of noise 
exposure.  He said that he had been in the military for 11 
years and that his previous jobs included mechanic, factory, 
construction, and draftsman's work.  He reported that, in his 
noise permeated job environment, he had difficulty in 
understanding speech; he also said that he had noticed 
decreased hearing since last year. On examination, his speech 
reception threshold was 90 percent correct at 30 decibels in 
the right ear.  The assessments included mild mid-range 
hearing loss in the right ear in the 1,000-2,000 Hertz range.  

Audiometric studies performed in November 1989, show that the 
veteran had pure tone thresholds of 20, 25, 25, 10, and 5 
decibels in the right ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz.  It was noted that he was routinely exposed to 
hazardous noise.  In June 1990, the veteran underwent a 
routine physical examination and it was reported he had pure 
tone thresholds of 30, 25, 30, 25, and 35 decibels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  
Another June 1990 audiological examination report shows that 
he had pure tone thresholds of 30, 25, 30, 25, and 35 
decibels in the right ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz.  In November 1990, the veteran underwent 
audiometric testing and such revealed pure tone thresholds of 
15, 25, 20, 10, and 10 decibels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz.  A December 1990 
physical profile shows that the veteran had bilateral mild 
mid-frequency sensorineural hearing loss.  

In March 1991, the veteran underwent an oto-neurological 
evaluation, during which he reported that he had difficulty 
understanding speech with background noise.  It was noted 
that he had borderline mid frequency hearing loss in the 
right ear and asymmetrical mild mid frequency dip 
sensorineural hearing loss in the left ear.  It was opined 
based on diagnostic studies that the veteran's hearing loss 
was most likely of a cochlear nature.  In August 1991, it was 
suggested that the veteran be scheduled for a medical 
evaluation board.  It was noted that he had been reclassified 
into a different military occupational specialty as of 
September 1990, and that he had serious hearing loss.  It was 
also reported that his most recent physical profile indicated 
that he had an assignment limitation to prevent further 
injury to his ears, and that such prevented him from 
performing his current job (as a combat engineer vehicle 
gunner) or any other job relating to his MOS.  

In November 1991, the veteran underwent audiometric studies 
and such revealed pure tone thresholds of 20, 30, 25, 20, and 
20 decibels in the right ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz.  In December 1991, the veteran presented for 
treatment and expressed concern about working in a noise 
hazardous environment. The examiner noted that the veteran 
should not be exposed to levels of noise, in excess of 85 
decibels, pending a decision regarding a permanent hearing 
profile (which would be addressed following an ENT 
appointment).  A December 1991 hospital report shows that 
earlier audiological findings had been reviewed and that such 
revealed that the veteran had borderline mid frequency 
hearing loss in the right ear and asymmetrical mild mid 
frequency dip sensorineural hearing loss in the left ear.  It 
was noted that the veteran complained of a history of noise 
exposure since 1978.  He said he had difficulty understanding 
speech with background noise, and said he felt that his 
hearing in his left ear had decreased recently.  It was 
opined, based on diagnostic studies, that retrocochlear 
pathology could be ruled out and that the hearing loss was 
most likely of a cochlear nature.  A January 1992 physical 
profile reflects the veteran was given an H3 profile.  It was 
opined he had predominantly mild mid range sensorineural 
hearing loss at 1,000 and 2,000 Hertz in the right ear and 
had mild to moderate mid range sensorineural hearing loss 
from 500 to 2,000 Hertz in the left ear.  Further exposure to 
noise was deemed hazardous to his health and it was ordered 
that he not to be placed on duty or assignment with noise 
levels in excess of 85 decibels or weapons firing.  It was 
also noted that the veteran wore a hearing aid in his left 
ear and that a hearing aid for his right ear was being 
considered.  

In March 1992, it was recommended that the veteran be 
referred to a Medical Evaluation Board and Physical 
Evaluation Board.  A July 1992 separation examination report 
shows that the veteran underwent audiometric testing and such 
revealed pure tone thresholds of 15, 30, 30, 10, and 5 
decibels in the right ear and 30, 50, 40, 15, and 20 decibels 
in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  It was opined that he had profound hearing 
loss and he was given an H3 profile.  It was also noted that 
his hearing loss was related to his occupation.  On an 
associated medical history form, the veteran reported having 
a history of hearing loss and stated that he wore a hearing 
aid.  

In December 1992, the veteran filed an application for 
service connection for hearing loss.  

The veteran underwent a VA general medical examination in 
February 1993.  He complained of hearing loss among other 
things.  On examination, his canals and tympanic membranes 
were intact.  The diagnoses did not refer to hearing loss.  

In March 1993, the veteran underwent a VA audiological 
examination.  The examiner reported pure tone thresholds of 
15, 20, 20, 15, and 15 decibels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz.  The veteran's speech 
discrimination was 98 percent in the right ear.  The 
examination included findings of left ear hearing loss.

In November 1993, the veteran underwent a physical 
examination for purposes of employment, during which he 
reported that he wore a hearing aid in his left ear.  On 
examination, it was noted that in the right ear at 500 Hertz, 
he had a loss of 0 decibels, at 1,000 Hertz, he had a loss of 
30 decibels, and at 2,000 Hertz, he had a 25 decibel loss.  
It was reported that the veteran had poor conversational 
hearing.  

VA treatment records dated from October 1992 to December 1993 
do not show treatment for right ear hearing loss.  

In February 1994, the RO denied service connection for 
hearing loss of the right ear.  Service connection for 
hearing loss of the left ear was granted and a noncompensable 
(0 percent) rating was assigned.  

In May 1994, the veteran underwent a VA audiological 
examination.  The examiner noted that he had pure tone 
thresholds of 20, 25, 25, 15, and 15 decibels in the right 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  The speech 
discrimination was 98 percent in the right ear.  The examiner 
noted that the veteran's right ear had normal hearing 
sensitivity from 500 to 4,000 Hertz, with moderate loss at 
6,000 to 8,000 Hertz.  It was reported that the veteran had 
excellent bilateral speech recognition scores.  

VA records dated from October 1994 to February 1995 reflect 
that the veteran received treatment for several disorders.  
Left ear hearing loss was noted at times.

In March 1995, the veteran underwent a VA audiological 
evaluation, revealing pure tone thresholds of 25, 30, 15, 15, 
and 15 decibels in the right ear at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  The examiner reported that 
the Maryland speech recognition score was 94 percent correct 
in both ears.  The examiner indicated that the veteran had 
normal hearing sensitivity in the right ear.  

A related March 1995 VA examination report (summary report of 
examination for organic hearing loss) shows that the veteran 
reported a history of noise exposure while in the military, 
including artillery noise.  He also reported that he served 
in the maintenance of heavy equipment.  He said that his 
hearing loss was part of the reason why he did not re-enlist 
again in the military.  While in the military, he said, he 
was put in work areas where there was a high risk for further 
hearing loss, even though the military was aware of his 
hearing status.  He also related that he was abused while in 
the military and that such was due, in part, to 
misunderstandings related to his hearing loss.  As for 
current complaints, he related he was exposed to loud machine 
noises at his job.  He indicated that he worked at Seneca 
Foods in the production line and was required to wear ear 
protection.  He noted that he used ear protectors as much as 
possible, but that he removed them if he needed to speak with 
others.  

A March 1995 VA audio-ear disease examination report reflects 
the opinion that diagnostic studies had revealed the veteran 
had normal hearing in the right ear, with a speech 
discrimination score of 94 percent correct.  

In a September 1995 lay statement, [redacted], related 
that he was aware of the veteran's hearing problem but that 
he had not seen any supporting documents regarding such.  

At an April 1997 Travel Board hearing, the veteran reported 
that during service he was initially in a combat unit but 
that he later transferred to the motor pool.  He indicated 
that he spent most of his time working on generators, heavy 
equipment, and diesel engines.  He stated that he experienced 
problems in service because of his hearing loss, mainly 
because he was unable to hear certain instructions.  He 
described his current hearing problems.

VA records dated from 1999 to 2001 show treatment for various 
ailments.  A January 1999 entry noted that test results 
indicated moderate high frequency hearing loss in the right 
ear at about 4,000 Hertz.  It was noted that speech 
discrimination was excellent for both ears with acoustic 
reflexes present.  

Private treatment records dated from 2001 to 2002 show that 
the veteran was treated for hearing loss.  A July 2001 
audiological evaluation report from P. J. Metting, 
audiologist, noted that the veteran reported that he was 
having decreased hearing in his right ear which was causing 
him to have increased difficulties with understanding.  It 
was noted that the veteran had never received a hearing aid 
for his right ear.  The audiologist reviewed some of the 
veteran's service medical records.  It was reported that the 
veteran's ear canals were clear, bilaterally.  The 
audiologist noted that the veteran had a cookie bite 
formation bilateral hearing loss with mild neurosensory 
hearing loss in the right ear.  The audiologist also 
indicated that the veteran had mild loss of speech in the 
right ear as well as good speech discrimination abilities at 
a comfortable listening level with significant deterioration 
in speech discrimination abilities with a +10 signal to noise 
ratio.  As to an impression, the audiologist indicated that 
the veteran had a decrease in his hearing, bilaterally, since 
he was tested in 1995 by the VA.  It was noted that the 
average of his frequencies for 1,000 to 4,000 Hertz using a 
four frequency average was 30 decibels for the right ear.  It 
was stated that it would appear the veteran met the VA 
criteria of disability for auditory thresholds when any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
were 40 decibels or greater or if thresholds for at least 
three of the frequencies were 26 decibels or greater.  It was 
noted that although the veteran's hearing loss was not a 
typical configuration, it was known that at times there was 
atypical deterioration of hearing due to noise exposure.  In 
summary, the audiologist indicated that the veteran had mild 
mid frequency neurosensory hearing loss in the right ear.  
The actual audiogram is in graph form and is somewhat 
illegible, but appears to show hearing loss in both ears.

A December 2001 physical examination for the purpose of 
employment noted that the veteran reported a history of 
hearing loss of the left ear.  It was noted that he passed 
the hearing test in his right ear.  

A February 2002 audiological evaluation report from P. J. 
Metting, audiologist, noted that since an evaluation in July 
2001, the veteran had been fitted with binaural hearing aids 
through the VA.  It was reported that the veteran's ear 
canals were clear, bilaterally.  The audiologist indicated 
that the veteran had mild relatively flat neurosensory 
hearing loss in the right ear with mild loss for speech, 
right, with excellent speech discrimination abilities at a 
comfortable listening level.  As to an impression, it was 
reported that the veteran had a decrease in his hearing for 
the high frequencies for his right ear.  The audiologist 
indicated that the veteran's four-frequency average for 1,000 
to 4,000 Hertz was 35 decibels on the right.  The audiologist 
related that the veteran had mild neurosensory hearing loss 
on the right.  The actual audiogram is in graph form and is 
somewhat illegible, but appears to show hearing loss in both 
ears.

The veteran underwent a VA audiological examination in 
November 2002.  It was noted that the veteran's primary 
complaint was poor hearing and that his situation of greatest 
difficulty was in listening where there is noise or crowds.  
The veteran reported exposure during service to noise of 
heavy equipment and engines.  The examiner reported pure tone 
thresholds in the right ear of 25, 35, 40, 30, and 25 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
speech recognition score was 96 percent in the right ear.  
The examiner reported that otoscopy noted clear canals, 
bilaterally.  As to a diagnosis, the examiner indicated that 
the veteran had hearing within normal limits in the right ear 
at 500 Hertz, mild sensorineural hearing loss at 1,000, 
2,000, and 3,000 Hertz, with hearing within normal limits at 
4,000 Hz.  The word recognition (Maryland CNC) was noted to 
be 96 percent.  

The VA examiner commented that the claims file was received 
after the examination.  It was noted that the oldest 
audiological evaluation in the chart went back to May 1994 
and that results, at that time, indicated normal pure tone 
thresholds through 4,000 Hertz in the right ear and that a 
March 1995 audiological evaluation revealed mild 
sensorineural hearing loss at 1,000 Hz and 1,500 Hertz in the 
right ear.  The examiner also remarked that January 1999 
audiological results indicated normal thresholds in the right 
ear through 4,000 Hertz and that an audiological evaluation 
done outside the VA in July 2001 indicated mild sensorineural 
hearing loss from 500 Hertz through 2,000 Hertz in the right 
ear.  Additionally, it as noted that a February 2002 
evaluation showed mild sensorineural hearing loss from 1,000 
Hertz through 4,000 Hertz in the right ear.  The examiner 
stated that as far back as May 1994, the veteran had shown a 
moderate/moderately severe high frequency sensorineural 
hearing loss at 6,000 Hertz and above.  The examiner 
indicated that as the veteran was discharged in 1992, and the 
earliest audiological evaluation on file at the VA facility 
showed a high frequency hearing loss in the right ear in 
1994, it was his opinion that the high frequency hearing loss 
was at least as likely as not related to military service.  

A December 2002 statement from an Air Force Reserve recruiter 
indicated that the veteran was medically disqualified for 
entry into the Air Force Reserve.  

II.  Analysis

The file shows the veteran has been informed of the evidence 
necessary to substantiate his claim for service connection 
for right ear hearing loss.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if the current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet.App. 87 (1992).

The service medical records for the veteran's first period of 
active duty, from 1978 to 1982, do not reveal hearing loss of 
the right ear.  As for his second period of active duty, from 
1986 to 1992, there is some evidence showing some diminished 
hearing in the right ear, although later service records, 
including the 1992 separation examination, showed no right 
ear hearing loss disability as defined by 38 C.F.R. § 3.385.  
Post-service VA examinations in 1993, 1994, and 1995 
indicated no right ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  

More recent medical reports indicate the current existence of 
a right ear hearing loss disability under the standards of 38 
C.F.R. § 3.385.  Private audiological evaluations in 2001 and 
2002 show some right ear hearing loss, and the 2002 VA 
examination included findings indicating a right ear hearing 
loss disability as defined by 38 C.F.R. § 3.385.  The 2002 VA 
examiner also opined that the right ear hearing loss was 
related to service.  Even if the basis for such opinion is 
unclear, there is some other evidence supporting service 
connection for right ear hearing loss.  As noted, there was 
some right ear hearing loss found during the second period of 
srvivce.  The fact that the veteran has sensorineural hearing 
loss in both ears, with at least some documented history of 
noise exposure (only the left ear has been service-
connected), suggests a common etiology of hearing loss in 
both ears.  The available post-service medical records 
provide sufficient continuity of symptomatology to trace his 
current hearing loss of the right ear to an onset during 
active service.  See 38 C.F.R. § 3.303(b).  

In sum, the Board finds that the veteran's hearing loss of 
the right ear began during his active service.  The disorder 
was incurred in service, and service connection is warranted.  
The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has 
been considered in making this decision.  


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

The other issue on appeal has previously been stated to be 
entitlement to a higher (compensable) rating for left ear 
hearing loss.  Given that the Board has granted service 
connection for hearing loss of the right ear, the veteran is 
now service-connected for bilateral hearing loss.  As a 
result, the issue on appeal becomes entitlement to a 
compensable rating for bilateral hearing loss.  Bilateral 
hearing loss is rated differently from unilateral hearing 
loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 
2002); 38 C.F.R. § 4.86 (2002).  To accord the veteran due 
process, the Board will remand this issue to the RO for an 
initial rating of bilateral hearing loss.

The January 2001 Court decision in this case also found that 
the veteran had filed timely notices of disagreements with RO 
actions on issues of entitlement to a compensable rating for 
service-connected tinnitus, and entitlement to a single 10 
percent rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities.  In accordance 
with the Court decision, the Board must remand these issues 
for the RO to issue a statement of the case (SOC) and to give 
the veteran an opportunity to perfect an appeal with a timely 
substantive appeal.  

[The Board notes that the regulations pertaining to hearing 
loss and ear diseases were revised effective June 10, 1999.  
Under the new rating criteria, a maximum 10 percent rating is 
provided for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  Under the new rating criteria 
the veteran would most likely be entitled to a 10 percent 
rating for tinnitus, and such would render moot the other 
claim for a single 10 percent rating under 38 C.F.R. § 3.324 
based on multiple noncompensable service-connected 
disabilities.]

In view of the foregoing, these issues are remanded to the RO 
for the following action:  

1.  The RO should review the pending 
appellate issue of entitlement to a 
compensable rating for bilateral hearing 
loss.  If the RO denies this claim, it 
should provide the veteran and his 
representative with a supplemental SOC, 
and give them the opportunity to respond, 
before this issue is returned to the 
Board.  

2.  The RO should review the issues of 
entitlement to a compensable rating for 
tinnitus and entitlement to a single 10 
percent rating under 38 C.F.R. § 3.324 
based on multiple noncompensable service-
connected disabilities.  If such claims 
remain denied, the veteran and his 
representative should be provided with a 
SOC on these issues, and they should be 
given an opportunity to thereafter perfect 
an appeal by filing a timely substantive 
appeal.  If, and only if, there is a 
timely substantive appeal as to these 
issues, they should be certified to the 
Board for appellate review.  




The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



